Citation Nr: 1001511	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision issued by 
the Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2008, the Veteran was sent two separate Statements of 
the Case, addressing claims for service connection for 
coronary artery disease and anxiety disorder and for special 
monthly compensation based on loss of use.  It does not 
appear that he ever responded to these issuances, and the 
noted issues are accordingly not before the Board on appeal.  
See 38 C.F.R. § 20.202 (2009).

The Board also notes that the Veteran was scheduled for an RO 
hearing in March 2007, but he withdrew his hearing request in 
the same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claims were last adjudicated in a December 2006 
Statement of the Case.  Since that time, the Veteran 
underwent an April 2007 VA spine examination, the results of 
which pertain directly to the criteria for entitlement to the 
claimed benefits.  Additional VA treatment records concerning 
the Veteran's service-connected disabilities have also been 
added to the claims file.  To date, however, the RO has not 
responded with a Supplemental Statement of the Case 
addressing this new and pertinent evidence.  The failure to 
issue a Supplemental Statement of the Case constitutes a 
procedural defect requiring a remand.  38 C.F.R. §§ 19.9, 
19.31 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran's claims for special adapted 
housing and a special home adaptation 
grant should be readjudicated, with 
consideration of all evidence added to 
the claims file since the December 2006 
Statement of the Case.  If the 
determination of either claim remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


